Citation Nr: 0832555	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-41 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a recurrent sebaceous cyst of the back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
December 2003.

The instant appeal arose from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Denver, Colorado, which granted a claim for service 
connection for a recurring sebaceous cyst on the back and 
assigned a noncompensable disability evaluation.


FINDING OF FACT

The veteran's recurrent sebaceous cyst of the back is 
manifested by a painful, superficial scar; no impairment or 
limitation of function of the back is shown.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for a 
superficial, painful scar have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes (DCs) 7899-
7819, 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that over 90 days after the case was certified and 
transferred to the Board in March 2006, the veteran submitted 
an additional private medical record referable to his claim 
dated in December 2006.  Although he did not demonstrate on 
motion that there was good cause for the delay, the Board 
finds due to the fact that the medical record was not 
prepared until December 2006, good cause for the delayed 
submission of the evidence has been shown.  38 C.F.R. 
§ 20.1304(b).  

Further, while this evidence has not been reviewed by the 
agency of original jurisdiction, the Board interprets the 
veteran's December 2006 statement requesting acceptance of 
the evidence as waiver of initial RO review of the additional 
evidence.  Further, as the Board is granting the benefit 
sought in this appeal, an increase to a 10 percent disability 
rating, a remand for RO review of this evidence is not 
required, and the Board may proceed.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected residuals of a recurring 
sebaceous cyst have been evaluated as analogous to a benign 
skin neoplasm under DC 7899-7819 at zero percent (non-
compensable) disabling for a superficial scar.  DC 7819 
provides that a rating under this diagnostic code is assessed 
under DC 7800-7805 for disfigurement of the head, face or 
neck or scars.  As the veteran's scar is on his back, DC 7800 
for disfigurement is inapplicable.

In September 2003, the veteran was provided a VA examination 
regarding his sebaceous cyst scar.  The examiner found a two 
centimeter by one-half centimeter keloid scar on his back.  
Although the examiner did not find the scar to be tender or 
disabling, he noted that the scar was raised one-sixteenth of 
an inch above the level of his skin.  The examiner also noted 
that the scar "in no way is causing him any problems and has 
otherwise healed very well."  

In his January 2005 notice of disagreement, the veteran 
reported that the scar was painful and tender with the 
clothes he wears on a daily basis.  In his November 2005 
appeal statement, he reported that he had told the 2003 VA 
examiner that the scar was "very painful when rubbed by my 
clothing (T-shirt, missile crew uniform, battle dress 
uniform, or civilian attire)."  

In addition, a December 2006 post-service military medical 
record noted that the scar in the veteran's mid upper back 
rubbed against clothing which caused irritation.  The plan 
was to "[c]onsider d/w dermatology agents to improve."

The Board finds that the veteran's statements are credible 
regarding this issue.  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991) (a veteran's sworn testimony, which cannot be 
ignored by the Board, can be sufficient to bring the evidence 
into relative equipoise).  Based on this evidence, since the 
grant of service connection, the Board finds that a 10 
percent rating is warranted, under DC 7804, for a scar 
resulting from removal of a recurring sebaceous cyst on the 
veteran's back.  This is the maximum rating under that 
diagnostic code.  

A higher rating is not warranted under any other diagnostic 
code relating to scars because it does not cause limitation 
of function of the back or cover an area exceeding twelve 
square inches. See 38 C.F.R. § 4.118 DCs 7801, 7805 (2007).  
A disability rating is also not warranted for any other 
residuals of the recurring sebaceous cyst of the back.  As 
noted above, the 2003 VA examiner reported that the scar was 
benign.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that a superficial, painful scar reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  

In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards. In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating of 10 percent for a scar 
resulting from residuals of a recurrent sebaceous cyst of the 
back is granted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
service treatment records with the claims folder, and he was 
afforded a VA examination in September 2003.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

A 10 percent initial rating for residuals of a recurring 
sebaceous cyst of the back, including a scar, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


